DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 21, 2022 has been entered. 
Claims 2, 9-11 and 20 have been canceled. 
Claims 1, 3-8 and 12-19 are pending in this application. 

Allowable Subject Matter
Claims 1, 3-8 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, Millar et al. (U.S. Patent Application Publication No. 2017/0126360 A1) discloses: A method for error correction, comprising:
receiving a signal from a physical channel, wherein the signal is based on a modulated symbol representing information bits encoded using an error correction coding scheme; 
extracting features from the signal using a feature extractor trained using probability data collected from the physical channel; and
decoding the information bits with a neural network decoder (decoder 170) taking the extracted features as input
(Paragraph [0025]: “The encoder 120 can also perform channel interleaving and reorder the code bits based on an interleaving scheme. A symbol mapper 130 maps the code bits to modulation symbols based on a modulation scheme, which may be QPSK, QAM, etc. A modulator (MOD) 132 can perform processing for code-division multiplexing (CDM), frequency-division multiplexing (FDM), orthogonal frequency-division multiplexing (OFDM), single-carrier FDM (SC-FDM), or single-carrier (SC). The modulator 132 then processes, e.g., converts to analog, amplifies, filters, and frequency up-converts, the resultant output symbols and generates modulated symbols, which are transmitted via an antenna 134 for wireless communication systems. For optical communication systems, electro-optical devices such as laser are used to transmit corresponding symbols over fiber.”
Paragraph [0028]: “In general, encoder 120 can implement any FEC coding scheme, such as a turbo code, a convolutional code, a low-density parity-check (LDPC) code, a cyclic redundancy check (CRC) code, a block code, etc., or a combination thereof. The encoder 120 can generate and append a CRC value to a data block, which can be used by the receiver 150 to determine whether the data block decoded correctly or in error. Turbo code, convolutional code, and LDPC code are different FEC codes that allow the receiver 150 to correct errors caused by impairments in the wireless or optical channels.”
Paragraph [0029; “According to other embodiments, the encoder 120 may implement a low density parity check (LDPC) code, a staircase code, a BCH code, a polar code, or any other channel coding scheme.”
Paragraph [0026]: “At receiver 150, an antenna 152 receives the modulated signal from transmitter 100 and provides a received signal. A demodulator (DEMOD) 154 processes, e.g., filters, amplifies, frequency down-converts, and digitizes, the received signals to obtain discrete samples. Demodulator 154 can further process the samples (e.g., for CDM, FDM, OFDM, SC-FDM, etc.) to obtain received symbols.”
Paragraph [0027]: “A signal and noise estimator 162 can estimate signal and noise characteristics and/or the wireless/optical channel response based on the received symbols. An LLR computation unit 160 computes LLRs for code bits based on the received symbols and the signal, noise and/or channel estimates. A decoder 170 decodes the LLRs in a manner complementary to the encoding performed by transmitter 100 and provides decoded data. In general, the processing by demodulator 154, LLR computation unit 160, and decoder 170 at receiver 150 is complementary to the processing by modulator 132, symbol mapper 130, and encoder 120 at transmitter 100.”);
The Examiner notes the received modulated signal by receiver 150 from transmitter 100 is encoded in a FEC coding scheme and comprises code bits that are mapped to modulation symbols based on a modulation scheme (e.g., QPSK, QAM, etc.). The FEC codes permit the receiver 150 to correct errors caused by impairments in the wireless or optical channels. Accordingly, the Examiner finds the received modulated signal that is encoded with an FEC coding scheme used for error correction as disclosed in Millar teaches the claimed “receiving a signal from a physical channel, wherein the signal is based on a modulated symbol representing information bits encoded using an error correction coding scheme”.
The Examiner further finds the LLR computation unit 160 computing LLRs for code bits based on the received symbols and the signal, noise and/or channel estimates as disclosed in Millar teaches the claimed “extracting features from the signal using a feature extractor trained using probability data collected from the physical channel”.
The Examiner further finds the decoder 170 decoding the LLRs in a manner complementary to the encoding performed by transmitter 100 and providing the decoded data as a result as disclosed in Millar teaches the claimed “decoding the information bits with a neural network decoder taking the extracted features as input”.).
However, the Examiner finds Millar does not teach or suggest the claimed “method for error correction, comprising: receiving a signal from a physical channel, wherein the signal is based on a modulated symbol representing information bits encoded using an error correction coding scheme, wherein the physical channel comprises a NAND memory device; extracting features from the signal using a feature extractor trained using probability data collected from the physical channel; and decoding the information bits with a neural network decoder taking the extracted features as input.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 12, Barbato (U.S. Patent Application Publication No. 2020/0081768 A1) discloses: A method for training . . . error correction, comprising:
preparing a labeled training set comprising ground truth information bits and voltage levels read from a memory device, wherein the voltage levels are based on encoding the ground truth information bits and programming the encoded ground truth information bits to the memory device using a set of modulation symbols; . . .
reading a voltage level from the memory device;
extracting features from the voltage levels based at least in part on the conditional probability mass functions; . . . comparing the predicted information bits to the ground truth information bits (Paragraph [0160]: “Preferably, the ECC code is an ECC code allowing soft decoding—or, otherwise stated, an ECC code that allows determining each bit value (or bit pattern value or symbol value, when considering MLC and TLC memory cells) by means of hard bits (i.e., the read bits resulting from comparisons to the hard reference voltages Vk) and of additional information including soft bits and an indication of the reliability of each read (hard and soft) bit. The soft bits preferably arise from multiple read operations. Indeed, when a read operation takes place on the selected memory cells, and the number of bit errors is found to be higher than correction capabilities of the “Forward Error Correction”, the SSD controller 305 is configured to reread the selected memory cells at different values of the reference voltages to attempt to establish the bits in those areas of the threshold voltage distributions Dj wherein bit error is most likely. As visible in the bottom drawings of FIGS. 2B and 2C, such multiple readings are carried out by moving the hard reference voltages Vk in a neighborhood thereof, thus obtaining a number of additional reference voltages (or soft reference voltages) VkA-VkF associated with each hard reference voltage Vk—the read operations at the soft reference voltages VkA-VkF provide the soft bits, and are typically denoted as soft read operations (as opposed to the read operations at the hard reference voltages Vk providing the hard bits, which are typically denoted by hard read operations). In other words, the soft bits and the indication of the reliability of the read (hard and soft) bits provide additional information that can be used by the decoding unit to speed up and/or to quickly converge. By way of example only, the soft reference voltages VkA-VkC may be obtained by progressively decreasing the hard reference voltage Vk by a 0.5V step, whereas the soft reference voltages VkD-VkF may be obtained by progressively increasing the hard reference voltage Vk by a 0.5V step.”
The Examiner finds the ECC code that allows determining each bit value (or bit pattern value or symbol value) by means of hard bits (i.e., the read bits resulting from comparisons to the hard reference voltages Vk) and of additional information including soft bits and an indication of the reliability of each read (hard and soft) bit as disclosed in Barbato teaches the claimed “method for training . . . error correction, comprising: preparing a labeled training set comprising ground truth information bits and voltage levels read from a memory device, wherein the voltage levels are based on encoding the ground truth information bits and programming the encoded ground truth information bits to the memory device using a set of modulation symbols; . . . reading a voltage level from the memory device; extracting features from the voltage levels based at least in part on the conditional probability mass functions; . . . comparing the predicted information bits to the ground truth information bits”.)
Millar et al. (U.S. Patent Application Publication No. 2017/0126360 A1) discloses: A method for training a neural network for error correction, comprising:
. . . extracting features from the [signal] based at least in part on the conditional probability mass functions;
apply a neural network decoder to the features (Paragraph [0025]: “The encoder 120 can also perform channel interleaving and reorder the code bits based on an interleaving scheme. A symbol mapper 130 maps the code bits to modulation symbols based on a modulation scheme, which may be QPSK, QAM, etc. A modulator (MOD) 132 can perform processing for code-division multiplexing (CDM), frequency-division multiplexing (FDM), orthogonal frequency-division multiplexing (OFDM), single-carrier FDM (SC-FDM), or single-carrier (SC). The modulator 132 then processes, e.g., converts to analog, amplifies, filters, and frequency up-converts, the resultant output symbols and generates modulated symbols, which are transmitted via an antenna 134 for wireless communication systems. For optical communication systems, electro-optical devices such as laser are used to transmit corresponding symbols over fiber.”
Paragraph [0028]: “In general, encoder 120 can implement any FEC coding scheme, such as a turbo code, a convolutional code, a low-density parity-check (LDPC) code, a cyclic redundancy check (CRC) code, a block code, etc., or a combination thereof. The encoder 120 can generate and append a CRC value to a data block, which can be used by the receiver 150 to determine whether the data block decoded correctly or in error. Turbo code, convolutional code, and LDPC code are different FEC codes that allow the receiver 150 to correct errors caused by impairments in the wireless or optical channels.”
Paragraph [0029; “According to other embodiments, the encoder 120 may implement a low density parity check (LDPC) code, a staircase code, a BCH code, a polar code, or any other channel coding scheme.”
Paragraph [0026]: “At receiver 150, an antenna 152 receives the modulated signal from transmitter 100 and provides a received signal. A demodulator (DEMOD) 154 processes, e.g., filters, amplifies, frequency down-converts, and digitizes, the received signals to obtain discrete samples. Demodulator 154 can further process the samples (e.g., for CDM, FDM, OFDM, SC-FDM, etc.) to obtain received symbols.”
Paragraph [0027]: “A signal and noise estimator 162 can estimate signal and noise characteristics and/or the wireless/optical channel response based on the received symbols. An LLR computation unit 160 computes LLRs for code bits based on the received symbols and the signal, noise and/or channel estimates. A decoder 170 decodes the LLRs in a manner complementary to the encoding performed by transmitter 100 and provides decoded data. In general, the processing by demodulator 154, LLR computation unit 160, and decoder 170 at receiver 150 is complementary to the processing by modulator 132, symbol mapper 130, and encoder 120 at transmitter 100.”);
The Examiner finds the LLR computation unit 160 computing LLRs for code bits based on the received symbols and the signal, noise and/or channel estimates as disclosed in Millar teaches the claimed “extracting features from the [signal] based at least in part on the conditional probability mass functions”.
The Examiner further finds the decoder 170 decoding the LLRs in a manner complementary to the encoding performed by transmitter 100 and providing the decoded data as a result as disclosed in Millar teaches the claimed “apply a neural network decoder to the features”.).
However, the Examiner finds Barbato and Millar do not teach or suggest the claimed “method for training a neural network for error correction, comprising: preparing a labeled training set comprising ground truth information bits and voltage levels read from a memory device, wherein the voltage levels are based on encoding the ground truth information bits and programming the encoded ground truth information bits to the memory device using a set of modulation symbols; identifying a plurality of conditional probability mass functions based on the labeled training set, wherein each of the conditional probability mass functions describes a voltage level probability for one of the set of modulation symbols; reading a voltage level from the memory device; extracting features from the voltage levels based at least in part on the conditional probability mass functions; apply a neural network decoder to the features to produce predicted information bits; comparing the predicted information bits to the ground truth information bits; and updating the neural network decoder based on the comparison.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 12 as allowable over the prior art.  

Regarding independent claim 17, Ram et al. (U.S. Patent Application Publication No. 2020/0264974 A1) discloses: A memory device, the memory device comprising:
a plurality of memory cells configured to store encoded information bits (first memory cell and a set of one or more neighboring memory cells of flash memory);
a feature extractor configured to extract features from read voltage levels based on probability data collected for the memory device; and
a neural network decoder configured to decode the encoded information bits using the extracted features as input
(Paragraph 0010]: “Disclosed herein is a decoding technique for determining bits values in densely packed NAND flash memory. The techniques described herein provide increased storage capacity without increasing die size by leveraging diversity gain from ICI. ICI has an unexpected benefit of increasing diversity gain at each memory cell due to information propagation from adjacent cells. This increased diversity gain leads to improved performance for read operations and makes the memory robust to cell errors. The disclosed decoding technique leverages ICI to reliably and efficiently recover true bit values (i.e. voltage levels) at memory cells. To resolve ICI when memory cells are densely packed, a decoder is applied to bit values derived from voltage levels at memory cells using bit values derived from voltage levels at adjacent or nearby memory cells. This decoder is trained when calibrating the NAND flash memory (i.e. during the manufacturing process) and is be retrained periodically as the interference pattern of nearby memory cells changes over time. The decoder is trained using data patterns from training data that will be stored in memory. A block decoder comprising the decoder receives the training data from an external data source via a data bus and stores the data separately for training while writing the data to the NAND flash memory. Based on the resulting voltage values or voltage level derived thereof at each memory cell, the decoder learns to recover the data in storage for future read operations. The decoder can be a convolutional neural network (CNN) that learns the weights, at each cell, of the 8 adjacent cells using a cross-entropy loss function, or other suitable function to measure a difference between the output of the CNN and the data stored separately for training. The predicted data value at a memory cell is a combination of data values at the adjacent cells and the corresponding decoder weights. Once trained, the decoder decodes bit values in memory cells to recover the true data values. This method can be applied to single-level cell (SLC), multi-level cell (MLC), triple-level cell (TLC), and quad-level cell (QLC) memories for which different voltage levels of a cell correspond to different bit values.”
Claim 1: “A method of decoding data from high density memory comprising:
reading voltage levels from a first memory cell and a set of one or more neighboring memory cells of flash memory in response to a read command with an address corresponding to the first memory cell;
inputting the voltage levels into a trained model that has been trained on the flash memory to estimate bit values written to a memory cell based on respective voltage values read from the first memory cell and from the neighboring memory cells according to a layout of memory cells of the flash memory;
obtaining from the trained model an estimated bit value written to the first memory cell based on the respective voltage levels of the first memory cell and the neighboring memory cells having been input into the trained model; and
outputting the estimated bit value in response to the read command.”
The Examiner finds the decoder of a convolutional neural network (CNN) performing a read of a plurality of memory cells by obtaining from a trained model an estimated bit value written to the first memory cell based on the respective voltage levels of the first memory cell and the neighboring memory cells having been input into the trained model; and outputting the estimated bit value in response to the read command as disclosed in Ram teaches the claimed “feature extractor configured to extract features from read voltage levels based on probability data collected for the memory device; and a neural network decoder configured to decode the encoded information bits using the extracted features as input.”).
However, the Examiner finds Ram does not teach or suggest the claimed “memory device, the memory device comprising: a plurality of memory cells configured to store encoded information bits; a feature extractor configured to extract features from read voltage levels based on probability data collected for the memory device; and a neural network decoder configured to decode the encoded information bits using the extracted features as input, wherein the neural network decoder comprises one or more fully connected multi-layer perceptron (MLP) layers.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 17 as allowable over the prior art.  
	Claims 3-8, 13-16 and 18-19 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112